           Case 1:07-cr-00222-SS Document 142 Filed 04/15/21 Page 1 of 2



PROB 12A
(7/93)


                         UNITED STATES DISTRICT COURT
                                        for
                              Western District of Texas
                           Report on Offender Under Supervision

Name of Offender: John Anthony Rodela                        Case Number: A-07-CR-222(04)-SS

Name of Sentencing Judicial Officer: Honorable Sam Sparks, Senior U.S. District Judge

Date of Original Sentence: April 4, 2008

Original Offense: Count One: Bank Robbery, in violation of 18 U.S.C. § 2113(a) & (d) & 2. Count
Four: Possession of Unregistered Firearm, in violation of 26 U.S.C. § 5861(d) and 18 U.S.C. 2

Original Sentence: Counts One and Four: 120 month’s imprisonment, to be served concurrently,
followed by a five-year term of supervised release on Count One, and a three-year term of
supervised release on Count Four, to be served concurrently. Special conditions include: alcohol
abstinence; substance abuse treatment (satisfied); mental health treatment; financial disclosure;
$9,208.26 in restitution jointly and severally ($3,847.62 balance); and a $200 special assessment
(satisfied)

Type of Supervision: Supervised Release       Date Supervision Commenced: December 22, 2016

Assistant U.S. Attorney: Gerald C. Carruth     Defense Attorney: Christie Williams (Appointed)



                                PREVIOUS COURT ACTION

On July 12, 2018, the defendant’s conditions of supervision were modified to include restitution
payment at a rate of $50 per month; shall apply all monies from income tax refunds and
unanticipated financial gains to outstanding court-ordered financial obligations; and access to
financial information.

                              NONCOMPLIANCE SUMMARY

Violation of Mandatory Condition No. 2: “The defendant shall not unlawfully possess a
controlled substance. The defendant shall refrain from any unlawful use of a controlled substance.
The defendant shall submit to one drug test within 15 days of release from imprisonment and at
least two periodic drug tests thereafter, as determined by the court.”
           Case 1:07-cr-00222-SS Document 142 Filed 04/15/21 Page 2 of 2



Rodela, John Anthony
Report on Offender Under Supervision
Page 2

Nature of Non-compliance: On April 2, 2021, during a phone conversation with the defendant,
he verbally admitted to using marijuana the day prior. As such, a random drug test submitted the
same date returned positive for marijuana on April 9, 2021.

U.S. Probation Officer Action: The probation office respectfully requests no adverse action be
taken at this time. Rodela will be monitored via random drug testing and closely monitored for
compliance. Accordingly, the Court reserves the right to revisit this allegation in the future. In
addition, should Rodela incur any further violations, the Court will be immediately notified.


Approved by,                                                Respectfully submitted,


____________________                                        _____________________
Hector J. Garcia                                            Heather M. Durand
Supervising U.S. Probation Officer                          U.S. Probation Officer
                                                            Date: April 15, 2021


THE COURT ORDERS:

[X] No Action

[ ] Submit a Request for Modifying the Conditions or Term of Supervision

[ ] Submit a Request for Warrant or Summons

[ ] Other ________________________________



                                                            __________________________
                                                            Honorable Susan Hightower
                                                            United States District Judge
                                                                  April 15, 2021
                                                            Date: _______________
